                                           Case 3:18-cv-06786-RS Document 54 Filed 08/05/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         FRANK PACINO,
                                   7                                                          Case No. 3:18-cv-06786-RS (DMR)
                                                         Plaintiff,
                                   8
                                                  v.                                          NOTICE OF SETTLEMENT
                                   9                                                          CONFERENCE AND SETTLEMENT
                                         LUIS OLIVER, et al.,                                 CONFERENCE ORDER
                                  10
                                                         Defendants.                          Re: Dkt. No. 53
                                  11

                                  12
Northern District of California
 United States District Court




                                       TO ALL PARTIES AND COUNSEL OF RECORD:
                                  13
                                                       The above matter was referred to Magistrate Judge Donna M. Ryu for settlement
                                  14
                                       purposes. You are hereby notified that a settlement conference is scheduled for October 5, 2020
                                  15
                                       at 10:00 a.m. which shall be held via Zoom video conference. Counsel and the self-represented
                                  16
                                       litigant are responsible for making sure that they and their participants are able to take part in a
                                  17
                                       Zoom video conference. They must ensure that participants have downloaded the Zoom
                                  18
                                       application onto a device (a laptop or desktop) with a working camera and microphone. Counsel
                                  19
                                       and the self-represented litigant shall do a test run with all of their participants prior to the
                                  20
                                       settlement conference to eliminate all equipment-based problems. Audio-only participation is
                                  21
                                       prohibited. All participants must also have access to email and a telephone throughout the
                                  22
                                       settlement conference.
                                  23
                                               If all parties, counsel, and other mandatory attendees are not available on the above date,
                                  24
                                       counsel (or the party, if proceeding pro se) shall notify the Court by sending an email to
                                  25
                                       dmrcrd@cand.uscourts.gov within 2 business days. The parties should be mindful of any time
                                  26
                                       limits set by the judge to whom the case is assigned. If written notice is not provided within 2
                                  27
                                       business days, the settlement conference date as stated above shall remain in effect.
                                  28
                                            Case 3:18-cv-06786-RS Document 54 Filed 08/05/20 Page 2 of 6




                                   1           The Court expects that any formal or informal discovery that is needed for all sides to

                                   2   evaluate the case for settlement purposes will be completed by the date of the settlement

                                   3   conference.

                                   4   A.      Meet and Confer Requirement.

                                   5           No later than fourteen (14) calendar days before the settlement conference and prior to

                                   6   the preparation of their Exchanged Settlement Conference Statements and Confidential Settlement

                                   7   Letters, counsel for the parties (or the party, if proceeding pro se) must meet and confer (in person

                                   8   or by phone) to discuss matters pertinent to improving the prospects that the settlement

                                   9   negotiations will be productive. During the meet and confer, the parties may address any subjects

                                  10   they feel are appropriate, but they must discuss the following:

                                  11           1.      Who will attend the conference, including counsel and identification of the

                                  12   person(s) with full authority to make the final decision as to whether any settlement offer is made,
Northern District of California
 United States District Court




                                  13   accepted, or rejected (e.g., either the party or another person(s) if full authority does not rest with

                                  14   the party).

                                  15           2.      Which persons or entities must approve a proposed settlement agreement before it

                                  16   can be executed, as well as the nature and duration of any such approval process.

                                  17           3.      Whether insurance is available to cover all or part of the claimed losses or to fund

                                  18   all or part of any party's defense; whether tenders have been made to any insurance companies;

                                  19   and if insurance is available, the name of and position held by each claims representative who will

                                  20   be attending the settlement conference.

                                  21           4.      Whether it would be useful for settlement demands and/or offers to be made before

                                  22   the settlement conference is convened.

                                  23           5.      Whether there are particular documents or other tangible things that should be

                                  24   brought to the conference (e.g., to educate the settlement judge or to support or explain significant

                                  25   contentions).

                                  26           6.      Any unusual issues or factors that could come into play in the settlement

                                  27   negotiations or any especially sensitive matters that other counsel should be alerted to before the

                                  28   conference.
                                                                                          2
                                            Case 3:18-cv-06786-RS Document 54 Filed 08/05/20 Page 3 of 6




                                   1   B.     Settlement Conference Documents.

                                   2          No later than ten (10) calendar days prior to the settlement conference, each party

                                   3   shall submit the following:

                                   4          (1) an Exchanged Settlement Conference Statement; and

                                   5          (2) a Confidential Settlement Letter.

                                   6          The documents shall be submitted electronically to

                                   7   DMRsettlement@cand.uscourts.gov.

                                   8          1.       Exchanged Settlement Conference Statements.

                                   9          Each party shall serve a copy of the Settlement Conference Statement on all parties.

                                  10   Furthermore, counsel are strongly encouraged prior to the settlement conference to share with

                                  11   their clients the contents of the Settlement Conference Statement(s) received from opposing

                                  12   counsel.
Northern District of California
 United States District Court




                                  13          The Settlement Conference Statement shall not exceed ten (10) pages of text. Parties are

                                  14   encouraged to include as exhibits any key documents and deposition excerpts up to twenty (20)

                                  15   pages. The Settlement Conference Statement shall include the following:

                                  16                   a.    A brief statement of the facts of the case.

                                  17                   b.    A brief statement of the principal claims and defenses.

                                  18                   c.    A description of the key factual and legal issues that are in dispute and a

                                  19                         plain and concise statement of the specific evidence relevant to their

                                  20                         determination. Portions of any exhibits relied upon by the parties shall be

                                  21                         referenced and highlighted.

                                  22              d.         A summary of the proceedings to date and a description of any pending

                                  23                         motions.

                                  24                   e.    The bases for any damages calculations and a description of any non-

                                  25                         monetary relief sought or non-monetary components of settlement offers or

                                  26                         demands.

                                  27                   f.    A description of each component of each party's most recently

                                  28                         communicated settlement demand or offer (describing specifically any non-
                                                                                        3
                                           Case 3:18-cv-06786-RS Document 54 Filed 08/05/20 Page 4 of 6




                                   1                           monetary terms that were demanded or offered).

                                   2                    g.     For each party, a list of the names, email address for each attendee, titles,

                                   3                           and positions of all persons who will be attending the conference.

                                   4                    h.     Where the party is a governmental entity, a description of which persons or

                                   5                           entities must approve a proposed settlement agreement before it can be

                                   6                           executed, as well as the nature and duration of that approval process.

                                   7          2.        Confidential Settlement Letters.

                                   8          The Confidential Settlement Letter shall not be served upon other parties.

                                   9          The Confidential Settlement Letter shall not exceed five (5) pages of text and shall include

                                  10   the following:

                                  11                    a.     Separately for each principal claim and defense, a forthright evaluation of

                                  12                           the strengths and weaknesses and likelihood that the party submitting the
Northern District of California
 United States District Court




                                  13                           Confidential Letter will prevail. Citations to any key legal authorities relied

                                  14                           upon by the parties as part of this evaluation shall be provided.

                                  15                    b.     An estimate of the out-of-pocket expenses, attorneys' fees, and time: (a)

                                  16                           spent to date and (b) to be expended for further discovery, pretrial, and

                                  17                           trial. If plaintiff seeks attorneys' fees and costs, plaintiff's counsel shall be

                                  18                           prepared at the conference to provide sufficient information to enable the

                                  19                           fee claim to be evaluated for purposes of settlement.

                                  20                    c.     A history of past settlement discussions (without revealing communications

                                  21                           whose disclosure to a settlement judge is prohibited), a description of the

                                  22                           principal obstacles (factual, legal, or other) to reaching agreement, and the

                                  23                           reason the parties' assessments of the settlement value of the case differ.

                                  24                    d.     A realistic settlement figure or terms (including any non-monetary terms)

                                  25                           that, given all the circumstances, the party submitting the Confidential

                                  26                           Letter would consider seriously.

                                  27                    e.     Where the party is insured or is a governmental entity, any foreseeable

                                  28                           barriers to insurance coverage or approval of a proposed settlement, or
                                                                                           4
                                            Case 3:18-cv-06786-RS Document 54 Filed 08/05/20 Page 5 of 6




                                   1                          special concerns that the insurer or governmental entity might want

                                   2                          addressed.

                                   3                  f.      A brief discussion of any of the subjects identified in Section A of this

                                   4                          Order that might be significant in the settlement dynamic.

                                   5   C.     Mandatory Personal Attendance.

                                   6          Pro se parties must attend the conference in person. For represented parties, lead

                                   7   trial counsel shall appear at the settlement conference with the parties and with the person(s)

                                   8   having full authority to make the final decision as to whether any settlement offer is made,

                                   9   accepted, or rejected (if full authority does not rest with the party). A person who needs to call

                                  10   another person not present before making, accepting, or rejecting any settlement offer does not

                                  11   have such full authority. If a party is a governmental entity, its governing body shall designate

                                  12   one of its members or a senior executive to appear at the settlement conference with authority to
Northern District of California
 United States District Court




                                  13   participate in the settlement conference and, if a tentative settlement agreement is reached, to

                                  14   recommend the agreement to the governmental entity for its approval. An insured party shall

                                  15   appear with a representative of the carrier with full authority to negotiate up to the limits of

                                  16   coverage.

                                  17          Personal attendance is mandatory and will rarely be excused by the Court, and then only

                                  18   upon a written request that is timely under the circumstances and that demonstrates extraordinary

                                  19   hardship. Personal attendance may be excused only upon written authorization from the Court. If

                                  20   the Court permits attendance by telephone, the person who is excused from personally appearing

                                  21   must be available to participate by telephone throughout the entire conference.

                                  22   D.     Duration and Content of Settlement Conference.

                                  23          It is not unusual for settlement conferences to last three (3) or more hours. Parties and

                                  24   their representatives should be prepared to devote the entire day to the conference if necessary.

                                  25   Parties are encouraged to participate in the settlement conference and frankly discuss their case.

                                  26   Statements they make during the conference will not be admissible at trial in the event the case

                                  27   does not settle. The parties and their representatives should be prepared to discuss such issues as

                                  28   their settlement objectives; any impediments to settlement they perceive; whether they have
                                                                                         5
                                            Case 3:18-cv-06786-RS Document 54 Filed 08/05/20 Page 6 of 6




                                   1   enough information to discuss settlement and if not, what additional information is needed; and

                                   2   the possibility of a creative resolution of the dispute.

                                   3   E.     Continuances.

                                   4          Any request to continue the settlement conference shall state the reason therefor and be

                                   5   submitted in writing as soon as possible after consultation with the opposing party but well in

                                   6   advance of the scheduled conference date. The request must demonstrate a compelling reason

                                   7   for a continuance and shall state whether it is joined or opposed by the other party(ies).

                                   8   Submission of such request shall be filed with the Court. Parties must appear on the

                                   9   calendared date unless the Court issues an Order continuing the matter.

                                  10          If the date to which a continuance is sought would be past a deadline for holding the

                                  11   settlement conference that was set by the judge to whom the case is assigned for trial, the party

                                  12   seeking the continuance must secure permission from the trial judge to hold the settlement
Northern District of California
 United States District Court




                                  13   conference during the proposed new time frame before seeking the continuance from Judge

                                  14   Ryu. A writing evidencing the trial judge's extension of the deadline must accompany the party's

                                  15   request to Judge Ryu for the continuance.

                                  16          The parties shall immediately notify Judge Ryu's Courtroom Deputy, Ivy Garcia, at (510)

                                  17   637-3639, if this case settles prior to the date set for the settlement conference.

                                  18          Any failure to comply with the requirements of this Order may subject the parties and/or

                                  19   counsel to sanctions.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 5, 2020

                                  23

                                  24                                                                  ________________________
                                                                                                      DONNA M. RYU
                                  25                                                                  United States Magistrate Judge
                                  26

                                  27

                                  28
                                                                                           6
